Citation Nr: 0525875	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder variously diagnosed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  The Board remanded the claim in 
November 2003 for the purpose of obtaining additional medical 
information.  That information has been obtained and included 
in the claims folder, and the claim has since been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  While the veteran was in service, he did receive 
treatment through the Psychiatric Department of the Wurzburg 
Army Hospital.  

3.  The veteran has been diagnosed as suffering from an 
acquired psychiatric disorder.  

4.  Medical evidence has not been presented that would 
etiologically link the veteran's current psychiatric disorder 
with the veteran's military service or to any incidents 
therein, including the treatment he received.   


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  
3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was informed of the VCAA in 
a letter issued in September 2004.  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the US Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the veteran being informed of the VCAA and 
its requirements.  The Court acknowledged in Pelegrini that 
where the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2004) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, RO, and the 
AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of November 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his current psychiatric disorder is etiologically linked 
to his military service or to a condition he received 
treatment therefor while he was in the military.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine whether the 
veteran has a ratable psychiatric disorder and the etiology 
of said condition.  Given the foregoing, the Board finds that 
the VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Additionally, the VA was informed that the veteran was in 
receipt of Social Security Administration benefits.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Moreover, the 
veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran was given notice that the VA would help him obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  Since the issuance of the VCAA letter in 
2004, the veteran, and his accredited representative, has 
proffered documents and statements in support of his claim.  
It seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone medical examinations so that the VA would have a 
complete picture of the disability at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has asserted that while he was in the US Army and 
stationed in the American Zone of Occupation of Germany, he 
was treated for an unnamed psychiatric disorder.  He 
currently suffers from an acquired psychiatric disorder.  He 
maintains that the mental disability he now suffers therefrom 
is related to that same inservice disability for which he 
received treatment.  As such, he contends that he should be 
receiving VA compensation benefits.

A review of the veteran's service medical records does 
confirm the veteran's assertions that he received treatment 
at the Wurzburg Army Hospital in 1974.  More specifically, he 
was treated by the Psychiatry Department of the hospital for 
improper use of opium, "Mandrax", cannabis sativa, 
psychostimulants, and hallucinogenics.  He received treatment 
for fourteen days.  The record reveals that during the 
treatment the veteran purposely failed the treatment so that 
he could better his chances for an administrative discharge 
from the Army.  The psychiatrist treating the veteran 
specifically wrote in October 1974, upon the veteran's 
discharge from the program, that the veteran resisted therapy 
and did not deal with his feelings.  The doctor opined that 
the veteran's prognosis for successful rehabilitation was 
"guarded".  Shortly after the veteran failed the program, 
he was released from active duty.  

The veteran now comes before the VA claiming that his current 
acquired psychiatric disorder is related to the treatment 
noted above.  The service medical records do not show any 
other treatment for any type of psychiatric disorder while he 
was in service.  The post-service medical records do indeed 
show repeated treatment for an acquired psychiatric disorder, 
which has been variously categorized as a mood disorder, 
depression, and a pain disorder.  

It is of note that these same medical records etiologically 
linked the veteran's current mental disorder with his 
physical disorders.  That is, the veteran has not been 
awarded service connection for any physical disorders.  He 
currently experiences migraines and he has a severe back 
disorder.  Neither is related to the veteran's military 
service.  The medical experts who examined the veteran with 
respect to his psychiatric disorder have specifically stated 
that the psychiatric disorder is secondary to his nonservice-
connected physical ailments and conditions.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The medical evidence of record does document the veteran's 
complaints concerning a psychiatric disorder and the 
treatment he has received for the condition.  However, those 
same documents do not etiologically link the psychiatric 
disorder with the veteran's military service or any incident 
therein.  While the veteran did undergo treatment for a 
"psychiatric" disorder while he was in service, he did not 
receive treatment for any symptoms or manifestations related 
to the disability that are now on appeal.  None of the 
medical examiners who have treated or examined the veteran 
has opined or suggested that the veteran's current disorder 
is related, in any manner, to the veteran's period of active 
duty.  Significantly, following VA examination in August 
2004, the examiner noted that in his professional opinion, 
there is no indication that the veteran's present problems 
have any relationship with his history while in the military 
service.  

The record does contain written statements submitted by the 
veteran's family and friends.  These generalized statements 
discuss the veteran's current psychiatric disorder.  These 
statements were undoubtedly made in good faith; however, the 
friends and family members are not doctors nor have they 
undergone medical training.  As such, as lay people they do 
not have the expertise to opine regarding medical diagnosis 
or etiology.  They cannot state, with medical certainty, that 
the veteran's psychiatric disorder is related to his military 
service, to an incident experienced therein, or to a 
condition for which the veteran received treatment while he 
was in the Army.  Hence, their contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993). 

The Board is thus left with the veteran's contentions with 
respect to his psychiatric disorder.  In determining whether 
evidence submitted by a veteran is credible the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  The veteran's service medical records 
and personnel records contradict the assertions made by the 
veteran.  Moreover, since the veteran filed his claim, his 
recitation of what occurred with respect to his disorder has 
been inconsistent.  The Board believes that the veteran's 
written evidence is not credible or probative, and does not 
add weight to the overall claim.  See, e.g., Struck v. Brown, 
9 Vet. App. 145, 155-156 (1996).

Additionally, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  However, that same lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service.  If the claimed disability is manifested 
by observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from depression or anxiety or other symptoms 
related to a mental disorder.  However, he is not competent 
to say that he has an actual disability that is related to 
his service or to a condition he suffered therefrom while he 
was in service.  In other words, there is no indication that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing some type of link between the 
veteran's current psychiatric disorder and his military 
service.  And the evidence is silent in supporting the 
veteran's assertions that his current mental disability is 
directly related to the veteran's time in service or the 
treatment he received for drug-related problems while in 
service.  Because this evidence has not been presented, 
service connection is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


ORDER

Service connection for an acquired psychiatric disorder 
variously diagnosed is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


